Case 18-18522        Doc 26     Filed 11/01/18     Entered 11/01/18 15:07:26          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18-18522
         Peter J Forstner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,755.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18522      Doc 26    Filed 11/01/18        Entered 11/01/18 15:07:26              Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor               $1,190.00
        Less amount refunded to debtor                         $1,190.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                                Class   Scheduled      Asserted     Allowed          Paid          Paid
 BMO HARRIS BANK NA              Secured       42,942.00            NA             NA           0.00        0.00
 DITECH FINANCIAL LLC            Secured             0.00           NA             NA           0.00        0.00
 DITECH FINANCIAL LLC            Secured        9,552.87            NA             NA           0.00        0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA             NA           0.00        0.00
 INTERNAL REVENUE SERVICE        Priority          199.70           NA             NA           0.00        0.00
 LAKEWOOD VALLEY HOA             Secured        2,001.37            NA             NA           0.00        0.00
 LAKEWOOD VALLEY HOA             Secured        2,582.16            NA             NA           0.00        0.00
 ONEMAIN FINANCIAL               Unsecured      8,651.14            NA             NA           0.00        0.00
 ARM SOLUTIONS                   Unsecured         171.88           NA             NA           0.00        0.00
 AD ASTRA RECOVERY               Unsecured          80.00           NA             NA           0.00        0.00
 AURORA EMERGENCY PHYSICIANS     Unsecured      2,494.00            NA             NA           0.00        0.00
 BANK OF AMERICA                 Unsecured         579.00           NA             NA           0.00        0.00
 CARDWORKS/CW NEXUS              Unsecured      2,732.00            NA             NA           0.00        0.00
 CITY OF CHICAGO CORPORATE COU   Unsecured         488.00           NA             NA           0.00        0.00
 COPLEY MEMORIAL HOSPITAL        Unsecured      9,780.48            NA             NA           0.00        0.00
 CRITICAL CARE PHYSICIAN OF IL   Unsecured         519.11           NA             NA           0.00        0.00
 DREYER CLINIC INC               Unsecured         105.30           NA             NA           0.00        0.00
 FOX VALLEY MEDICAL ASSOC        Unsecured         145.00           NA             NA           0.00        0.00
 HEALTH LAB                      Unsecured      1,667.97            NA             NA           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured      1,300.00            NA             NA           0.00        0.00
 LENDUP CARD SERVICES            Unsecured         426.00           NA             NA           0.00        0.00
 OVERSTOCK                       Unsecured         521.94           NA             NA           0.00        0.00
 PATHOLOGY ASSOC OF AUROA        Unsecured         417.15           NA             NA           0.00        0.00
 SPRINT                          Unsecured      1,861.10            NA             NA           0.00        0.00
 SUBURBAN PHYSICIANS LLC         Unsecured      1,231.00            NA             NA           0.00        0.00
 VALLEY IMAGING CONSULTANTS LL   Unsecured      1,933.00            NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-18522        Doc 26   Filed 11/01/18    Entered 11/01/18 15:07:26               Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim        Claim         Principal       Int.
 Name                             Class   Scheduled     Asserted     Allowed          Paid          Paid
 WILL COUNTY CLERK            Secured        3,358.48           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00               $0.00
       Mortgage Arrearage                                 $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
       All Other Secured                                  $0.00                 $0.00               $0.00
 TOTAL SECURED:                                           $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                 $0.00               $0.00
        Domestic Support Ongoing                          $0.00                 $0.00               $0.00
        All Other Priority                                $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                              $0.00
        Disbursements to Creditors                              $0.00

 TOTAL DISBURSEMENTS :                                                                             $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18522        Doc 26      Filed 11/01/18     Entered 11/01/18 15:07:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
